                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION


DR. JEROME CORSI and LARRY
                                                                Civil Action No. 1:20-cv-00298-LY
KLAYMAN,
                  Plaintiffs,
                                                           DEFENDANTS’ OPPOSED MOTION
        vs.                                                   FOR PROTECTIVE ORDER
INFOWARS, LLC, FREE SPEECH
SYSTEMS, LLC, ALEX E. JONES, DAVID
JONES, and OWEN SHROYER,
                  Defendants.

        Defendants Infowars, LLC (“Infowars”), Alex E. Jones (“Alex Jones”), Free Speech Systems,

LLC (“FSS”), and Owen Shroyer (“Shroyer”) (collectively, the “Moving Defendants”) file this Motion

for Protective Order in relation to Plaintiffs’ attempts to take the depositions of Defendants Jones

and Shroyer. See Dkt. Nos. 92, 92-1, and 92-2. The notices are improper, and the Court should issue

a protective order staying all discovery and not allow the depositions to proceed.

        1.0       Introduction and Factual Background

        Every defendant has a motion to dismiss that is fully briefed and awaiting adjudication. The

parties have not had their Rule 26(f) conference and no discovery has been exchanged. And, yet,
Plaintiffs now are attempting to take three depositions before the close of the current fact discovery

deadline for purposes unrelated to this litigation. See Scheduling Order, Dkt. No. 46; Dkt. Nos. 55,

57, 58, and 59.

        This is one of a number of nearly identical cases brought by Plaintiffs Jerome Corsi and Larry

Klayman in a vexatious campaign against Roger Stone. In their quest to punish Stone for some

perceived slight, they have sued anyone who so much as stood near Roger Stone. As set forth in the

pending motions to dismiss, none of the speech at issue in this case constitutes actionable defamation,

nor may it be repurposed to fit any other tort theory, including intentional infliction of emotional



                                                     -1-
                                Defendant’s Opposed Motion for Protective Order
                                              1:20-cv-00298-LY
distress and assault. The speech is not commercial speech under the Lanham Act and neither is it

unfair competition.

        Plaintiffs filed this action nearly two years ago seeking to harass the Moving Defendants for

their association with Defendant Stone. Defendants moved to dismiss this action, but their motions

remain pending. See Dkt. Nos. 55, 57, 58, and 59. Defendants have been waiting for their arguments

on the merits to be adjudicated for nearly two years, delayed by transfer of venue and by an

amendment that added nothing of substance. The noticed depositions should not be allowed to

proceed, and this Court should grant Moving Defendants a protective order preventing the

depositions from proceeding and otherwise revise the schedule should some portion of the matter

survive the pending dispositive motions.

        2.0     Legal Standard

        Federal Rule of Civil Procedure 26(c) grants a court authority to impose a protective order in

a case on a showing of good cause “to protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense.” In determining whether a stay is proper, a court “must

balance the harm produced by the delay in discovery against the possibility that the motion will be

granted and entirely eliminate the need for such discovery.” Bickford v. Boerne Indep. Sch. Dist., No. 5:15-

CV-1146-DAE, 2016 U.S. Dist. LEXIS 47561, at *3 (W.D. Tex. Apr. 8, 2016). Rule 16 otherwise

grants the Court control over its own schedule.

        3.0     Legal Argument

                3.1     No 26(f) Conference Has Been Held
        The deposition notices are improper because they are premature. Federal Rule of Civil

Procedure 26(d) states that “[a] party may not seek discovery from any source before the parties have

conferred as required by Rule 26(f).” Despite the fact that this case was initially filed nearly two years

ago, Plaintiffs have not attempted to confer pursuant to Fed. R. Civ. P. 26(f), nor have the parties

participated in such a conference. Neither have the parties have exchanged initial disclosures under

Rule 26(a).


                                                 -2-
                            Defendant’s Opposed Motion for Protective Order
                                          1:20-cv-00298-LY
       Plaintiffs are aware of this fact. They served discovery requests on September 29, 2020 to the

Defendants, who responded with objections noting that a Rule 26(f) conference had not yet taken

place. Plaintiffs did not seek to compel responses from the defendants because, simply, they knew

that the defendants were correct. Rather than curing the defect and attempting to hold a Rule 26(f)

conference, Plaintiffs ignored the issue and waited until the last minute to serve defective deposition

notices. Plaintiffs are aware that they could have sought to have the discovery deadline extended, but

instead they simply wish to harass the defendants by imposing depositions on them without allowing

the other parties to engage in any substantive discovery.

               3.2     Defendants’ Motions to Dismiss are Likely to Succeed
       Moving Defendants filed motions to dismiss in this matter and those motions are still pending.

See Dkt. Nos. 55, 58, and 59. Defendants are likely to succeed on these motions and depositions

should not be taken until after those motions are adjudicated.

       A stay of discovery, including the noticed depositions, is appropriate. “A trial court has broad

discretion and inherent power to stay discovery until preliminary questions that may dispose of the

case are determined.” Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir. 1987). Texas courts have

characterized depositions as “intrusive, expensive, and time-consuming” for any witness. In re Hewlett

Packard, 212 S.W.3d 356, 362 (Tex. App.—Austin 2006, orig. proceeding).
       Defendants’ pending motions to dismiss are likely to succeed. Plaintiffs’ complaint alleges six

causes of action against the defendants: Defamation, Defamation Per Se, Defamation by Implication,

Intentional Infliction of Emotional Distress, Assault, and Unfair Competition.          See Amended

Complaint, Dkt. No. 47. The statements at issue in Plaintiffs’ Amended Complaint are non-actionable

opinion or rhetorical hyperbole and do not state a claim for relief. For the purposes of this Motion,

Moving Defendants’ motions to dismiss are incorporated herein by reference.

       Even while Moving Defendants’ motions to dismiss have been pending, Plaintiff Corsi,

represented by Plaintiff Klayman, has again lost a case in another court on his attenuated theory of

defamation by association. See Order Granting Defendants’ Motion to Dismiss, Jerome Corsi v.

Newsmax Media, Inc., et al., Case No. 20-CV-81396-RAR (S.D. Fla. Feb. 12, 2021), attached as
                                                -3-
                           Defendant’s Opposed Motion for Protective Order
                                         1:20-cv-00298-LY
Exhibit 1. In that case, as here, Corsi filed a defamation action against hosts of televised program for

the content of a third-party’s speech. The court in the Newsmax action dismissed Corsi’s claims against

the news organization and the hosts, finding that the statements by a third party in their presence was

not sufficient to sustain a defamation claim. Here, claims are even made where defendants were not

present. Thus, as there is a strong likelihood of success on the pending dispositive motions, a stay is

warranted until the proper scope of discovery, if any, can be determined.

        This Court has previously stayed discovery in matters where a dispositive motion on the

pleadings was pending.1 See, e.g., Kira v. All Star Maintenance, Case No. 1:03-cv-00950-LY (W.D. Tex.

Dec. 3, 2004). The Fifth Circuit Court of Appeals has held repeatedly that district courts properly

acted properly in entering stays of discovery while motions to dismiss were pending in a case. See, e.g.,

Dolenz v. Akin, 129 F.3d 612 (5th Cir. 1997). A stay is especially proper where, as here, “the issues to

be examined in the motion to dismiss for lack of jurisdiction … [are] largely legal rather than factual

in nature.” Smith v. Potter, 400 Fed. Appx. 806, 813 (5th Cir. 2010). At the time Defendants agreed to

the schedule, they did not know their then-pending motion to dismiss would be deemed mooted by

the filing of a nearly identical amended complaint or that, at the time discovery was to close, motions

to dismiss would still be pending. As the pending dispositive motions may not be adjudicated without

sufficient time before the deadline expires, discovery will close before the parties know whether any

of Plaintiff’s claims can proceed and, if so, before Defendants will have even answered the amended

complaint.




    1
         Although the Scheduling Order disfavors modifying the trial date, all civil and criminal jury
trials from March 13, 2020 through March 31, 2021 have been continued. See, e.g. Thirteenth
Supplemental Order Regarding Court Operations under the Exigent Circumstances Created by the
COVID-19 Pandemic (W.D. Tex. Feb. 2, 2021); Order Regarding Court Operations under the Exigent
Circumstances Created by the COVID-19 Pandemic (W.D. Tex. Mar. 13, 2020). Simply put, even if
jury trials resumed April 1, 2021, which is unlikely, the >1 year backlog of criminal jury trials, with
defendants otherwise constitutionally entitled to a speedy trial, renders it doubtful a jury trial in this
matter could be held in August 2021, let alone before the end of this calendar year.
                                                 -4-
                            Defendant’s Opposed Motion for Protective Order
                                          1:20-cv-00298-LY
                 3.3   The Notices are Defective
        The deposition notices are otherwise objectionable and depositions cannot proceed as noticed.

Federal Rule of Civil Procedure 30 controls how depositions may be taken in a civil lawsuit. Fed. R.

Civ. P. 30(b)(1) requires that a deposition notice “must state the time and place of the deposition and,

if known, the deponent’s name and address.” The Local Rules of this Court further require that “[a]

notice for a deposition shall be in the form prescribed in Federal Rule of Civil Procedure 30, and in

addition shall state the identity of persons who will attend other than the witness, parties, spouses of

parties, counsel, employees of counsel, and the officer taking the deposition.” See Rule CV-30.

        The notices fail to identify the identities of any other person who will attend the depositions

aside from the deponent and fail for that reason as well. Notably, as addressed in Defendant Stone’s

motion (Doc. No. 93), these depositions are likely to be used by Plaintiff Klayman as a fundraising

mechanism. This is not a proper purpose for depositions and essentially invites the world at large to

appear and attend, in violation of the local rule requiring advance notice of identity. The notices

served by the Plaintiffs do not conform with either Fed. R. Civ. P. 30(b)(1) or Local Rule CV-30 and

are defective.

        4.0      Conclusion

        Plaintiffs’ late-served notice of taking deposition are improper, and the Court should not allow

the depositions to proceed while Moving Defendants’ motions to dismiss are still pending. Counsel

for the parties have conferred in a good-faith attempt to resolve the matter by agreement and no

agreement could be made because Plaintiffs object to the relief requested herein.

        WHEREFORE, Defendants respectfully request this Honorable Court issue a protective

order staying the depositions and discovery pending the outcome of the motions to dismiss and to
reset the scheduling order deadlines as necessary thereafter.




                                                -5-
                           Defendant’s Opposed Motion for Protective Order
                                         1:20-cv-00298-LY
Dated: February 17, 2021.


                                                Respectfully submitted,
                                                /s/ Marc J. Randazza
                                                Marc J. Randazza (pro hac vice)
                                                Jay M. Wolman (pro hac vice)
                                                RANDAZZA LEGAL GROUP, PLLC
                                                2764 Lake Sahara Drive, Suite 109
                                                Las Vegas, NV 89117
                                                Telephone: 702-420-2001
                                                ecf@randazza.com
                                                Bradley J. Reeves (TX Bar No. 24068266)
                                                REEVES LAW, PLLC
                                                702 Rio Grande Street, Suite 306
                                                Austin, TX 78701
                                                Telephone: 512-827-2246
                                                brad@brtx.law
                                                Attorneys for Defendants
                                                Infowars, LLC; Free Speech Systems,
                                                LLC; Alex E. Jones; and Owen Shroyer




                                       -6-
                  Defendant’s Opposed Motion for Protective Order
                                1:20-cv-00298-LY
                                                                 Civil Action No. 1:20-cv-00298-LY

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above document was filed and served upon

all parties of record on February 17, 2021 by CM/ECF, the court’s electronic filing system.

                                                      /s/ Marc J. Randazza
                                                      Marc J. Randazza




                                               -7-
                          Defendant’s Opposed Motion for Protective Order
                                        1:20-cv-00298-LY
